Final judgment, Supreme Court, Bronx County, entered on or about April 5, 1976, which confirmed the tax assessments for the five-year period 1971/1972 through 1975/1976, unanimously modified, on the law and on the facts, by fixing the assessed valuation of the real property at $270,000, for each of the five years, and, as modified, judgment otherwise affirmed, without costs and without disbursements. In assessing this real property for the five-year period under discussion, it is necessary to consider all relevant factors affecting value. In this particular proceeding, it should be emphasized that the petitioner bought this property for $229,103 in 1965. Adjusting for inflation, the declining socio-economic condition in the South Bronx, the age of the buildings involved, their amenities and all other relevant indicia, we find that this record does not sustain an assessed valuation over $270,000 for any of the five years in question. Concur—Murphy, P. J., Kupferman, Lupiano and Silverman, JJ.